Title: To Thomas Jefferson from George Hay, 5 September 1807
From: Hay, George
To: Jefferson, Thomas


                        
                            Sir.
                            Richmond. Sept: 5th 1807. Sat: 4. O clock.
                        
                        Inclosed you will receive a Subpoena duces tecum, and the letter of the 12. Nov. 1806. which it requires—A
                            Subpoena was Served on me yesterday, upon which I made the return Stated in the 3d. Col: of the 3d. page of the inclosed
                            gazette. I amended that return this day, by Stating that there were other passages in the letter. exclusively of a public
                            nature, which I did not think ought to be disclosed, and which I conceived you would not disclose. The parts with a black
                            line under them are the parts omitted in the Copy accompanying the return but not yet filed.
                        I send Bob up expressly for the purpose of procuring your return to the Spa, with such parts of the letter,
                            as you may think proper to Communicate.—The Newspaper does not give a correct idea of the Judges opinion. He Stated very
                            distenctly that whatever right the Pr. U.S. might have to with-hold parts of the letter. that right could not be
                            delegated, and seemed to think that any return from the Pr. himself would be Sufficient. But upon this point he was far
                            from being explicit, and it is impossible to foresee what his opinion will be, unless I could foresee what will be the
                            State of his Nerves. Wirt, who has hitherto advocated the integrity of the Chief Justice, now abandons him. This last
                            opinion has opened his eyes, and he speaks in the strongest terms of reprobation.
                        I acknowledge to you, Sir, that I am very decidedly of opinion, that these prosecutions will terminate in
                            nothing. Burr is discharged from the treason, Dayton is also released, and Blenarhassett and Smith must under the opinion
                            of the Court be acquitted of the treason charge in the present indictment. I Shall therefore enter a Nolle prosequi as to
                            them. and move for their Commitment & transmission to Kentucky, or Tennessee, or the Mi. territory as the Case may be.
                            But the misdemeanors must be first disposed of. I have no doubt from intimations dropped by the Court, that we Shall be
                            defeated there too. I am of opinion therefore that it would be well to dismiss these indictments, & move for the
                            Commitment of Burr Blenarhassett & Smith. Will You be pleased to instruct me Specially on this point.—
                        I write in great haste, because I wish to dispatch the Express as soon as possible, and because the
                            oppression which continued labor has produced is greatly aggravated by an increasing influenza.—
                        If I am well enough I will endeavor to give you Some general information on this Subject by Mr. M. Lewis.
                        with the highest respect,
                        
                            Geo Hay—
                        
                    